DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendments to the claims received on 1/11/20201 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 10-12 in the filing on 1/11/20201 that the cited prior art does not teach “if the automatic assistance is not to be provided and if the user preferences provide for passively anticipating potential needs of the user using predictive logic to determine most common requests then generating anticipated assistance for the user in advance of being independently requested by the user and conveying the anticipated assistance if requested by the user.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 1/11/20201 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, Patent Application Publication number US 20160324478 A1, (hereinafter “Goldstein”), in view of Knox et al., Patent Application Publication number US 20110200214 A1 (hereinafter “Knox”), in view of Vogel et al., Patent Application Publication number US 20160278647 A1 (hereinafter “Vogel”), in view of Horvitz et al., Patent Number US 6021403 A (hereinafter “Horvitz”).
Claim 1:  Goldstein teaches “A method (i.e. method [Goldstein 0068]) for implementing a virtual assistant (i.e. A voice control module 3A…to control the functionality of the device 1 to provide a myriad of control functions such as retrieving search results… recognizable by voice recognition engines such as SIRI by Apple, Google Now by Google, or Cortana by Microsoft [Goldstein 0079]) in response to user preferences the method comprising:… 
 Earpiece with sensors (i.e. health and environmental sensors can also be run automatically and independently of the person wearing the apparatus [Goldstein 0213])…
Earpiece with preferences (i.e. user preferences can be "downloaded" wirelessly… to the earpiece… For example, an earpiece concerned about a heart condition may wish to have the signal processor 4 (of FIG. 1A) focus on processing pulse signature, at the expense of ignoring other physiological or environmental parameters. The user may then use a portable telecommunication device to download a specialized algorithm through the web [Goldstein 0215])…;
automatically capturing data and information about the user (i.e. health [Goldstein 0213]) and an environment (i.e. environmental [Goldstein 0213]) of the user utilizing at least one sensor of the plurality of sensors of the wireless earpiece (i.e. health and environmental sensors can also be run automatically and independently of the person wearing the apparatus [Goldstein 0213]) based on the user preferences (i.e. user preferences can be "downloaded" wirelessly without requiring changes to the earpiece monitor hardware…user will then have an earpiece module suited with analysis software specialized to the needs and desires of the user [Goldstein 0215]); 
initiating the virtual assistant by a processor of the wireless earpiece based on the user preferences (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0215] are preferences specialized to the needs and desires of the user; thus based on user preferences); 
retrieving by the virtual assistant of the wireless earpiece the data and information about the user (i.e. physiological sensor can be configured to detect and/or measure… heart rate… auscultatory information [Goldstein 0089]) and the environment from the at least one sensor of the plurality of sensors (i.e. environmental sensor is configured to detect and/or measure… sound energy [Goldstein 0090]… when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]); 
determining whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant of the wireless earpiece (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0077] is based on a profile; thus based on user preferences); 
if the automatic assistance is to be provided, generating the automatic assistance through the virtual assistant of the wireless earpiece utilizing the data and the information (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]), and 
communicating the automatic assistance to the user through the virtual assistant of the wireless earpieces (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]).”
Goldstein teaches user preferences and automatic assistance.  Goldstein is silent regarding “receiving a selection of user preferences through an interactive audio menu associated with the user of wireless earpiece wherein the wireless earpiece is configured to audibly present the user a plurality of preferences using a speaker of the wireless earpiece;” and “wherein the automatic assistance is a custom message specified by the user preferences.”
Knox teaches “receiving a selection of user preferences through an interactive audio menu associated with the user of wireless earpiece wherein the wireless earpiece is configured to audibly present the user a plurality of preferences using a speaker of the wireless earpiece (i.e. audio menu may include instructions for the user to interact with user interface 136, such as "press 1 on your cell phone for a first hearing aid profile", "press 2 on your cell phone for a second hearing aid profile", and so on… interactive voice response instructions may be used to receive voice responses from the user. In such an embodiment, the instructions may instruct the user to "press or say . . .” [Knox 0043-0048] note: a profile corresponds to user preferences);” and  
“wherein the automatic assistance (i.e. provide an audio label (either through a speaker of the computing device or through the hearing aid) to notify the user audibly of the change [Knox 0014]) is a custom message specified by the user preferences (i.e. once the customized hearing aid profile is created and a title is assigned by the user, the user can generate an audio label either by recording an audio label (such as a spoken description) or by using the text to audio converter [Knox 0026]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldstein to include the feature of having the ability to interact with an audio menu and receive custom messages as disclosed by Knox.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the update time can be reduced because the user can initiate the update as desired, reducing processing time and reducing processing-related power consumption, thereby extending the battery life of the hearing aid [Knox 0015].”
Goldstein and Knox are silent regarding “determining if a wireless earpiece is being worn by a user of the wireless earpiece by a plurality of sensors of the wireless earpiece.”
Vogel teaches “determining if a wireless earpiece is being worn by a user of the wireless earpiece by a plurality of sensors of the wireless earpiece (i.e. Detection of misfit and/or misalignment of a wearable sensor device can be performed by collecting alignment sensor data, such as accelerometer data, proximity data, pressure data, or temperature data. The alignment sensor data can be used to detect whether the wearable device is currently in use (e.g. in the ear) [Vogel 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein and Knox to include the feature of having the ability to detect if the earpiece is being worn as disclosed by Vogel.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the technology is for determining whether a wearable sensor device is worn by a user and is placed or positioned correctly so as to receive and collect 
Goldstein, Knox, and Vogel are silent regarding “if the automatic assistance is not to be provided and if the user preferences provide for passively anticipating potential needs of the user using predictive logic to determine most common requests then generating anticipated assistance for the user in advance of being independently requested by the user and conveying the anticipated assistance if requested by the user.”
Horvitz teaches “determining whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant (i.e. A users changes the threshold for offering autonomous assistance using a threshold controller. The threshold controller, for example, may be in the form of a sliding threshold control… allowing the users to change the threshold depending on a value they find in receiving help versus the distraction it causes [Horvitz Col 30, lines 22-29])…;
if the automatic assistance is to be provided, generating the automatic assistance through the virtual assistant (i.e. automated assistance reasoning to determine when a user might want help, and comes forward autonomously, depending on the computed importance of coming forward and the level at which a user sets a threshold [Horvitz Col 6, lines 27-31])… 
communicating the automatic assistance to the user through the virtual assistant (i.e. an intelligent user assistance facility and method for use of probabilistic and logical reasoning to make decisions about the best way to provide assistance… monitors user interaction… to sense that the user may need assistance [Horvitz Col 6, lines 1-13]… includes automated assistance reasoning to determine when a user might want help, and comes forward autonomously [Horvitz Col 6, lines 27-31])…
(i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user, e.g. by clicking on a graphical icon associated with the intelligent assistance facility [Horvitz Col 30, lines 57-61] note: Horvitz teaches thresholds for automatic assistance.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest) and if the user preferences (i.e. allowing the users to change the threshold [Horvitz Col 30, lines 22-29]) provide for passively anticipating potential needs of the user (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]… If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz 134, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the needs of the user are passively being anticipated in the background before the user requests assistance) using predictive logic to determine most common requests (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]) then generating anticipated assistance for the user (i.e. If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz Col 30, lines 40-42, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the generated assistance is anticipated) in advance of being independently requested by the user (i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61] note: Horvitz teaches generating help topics before comparing to an automatic assistance threshold, above.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest.  Thus the list of help topics are being generated before being requested by the user) and conveying the anticipated assistance if requested by the user (i.e. offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61]).”
delete this line  – replaced Hedtke with Horvitz 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein, Knox, and Vogel to include the feature of having the ability to provide assistance based on user preferences and to determine whether to provide assistance as disclosed by Horvitz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “have a system proactively determine their needs and perform or offer to perform operations, such as launching applications that will soon be needed, exiting applications, and prefetching files or information from distant servers to make such files or information available more efficiently when they are ultimately requested [Horvitz Col 1, lines 29-35].”

Claim 6:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 1, above.  Goldstein teaches “wherein the data and the information are utilized to determine an action being performed by the user (i.e. the head is moved, a motion sensor detects the displaced motion from the origin [Goldstein 199]) for providing the automatic assistance according to the (i.e. head position monitoring may serve as a feedback mechanism for exercise and athletic training where head positioning with respect to the body is important [Goldstein 0199]).”  

Claim 7:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 6, above.  Goldstein teaches “wherein a communication provides details about the action in accordance with the user preferences (i.e. head position monitor can be used to sense convulsions or seizures and relay this information wirelessly to a recording device [Goldstein 0199]).”  

Claim 8:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 1, above.  Goldstein teaches “wherein the user preferences are received through the wireless earpiece (i.e. a wearable monitoring device may be configured such that user preferences can be "downloaded" wirelessly [Goldstein 0215]) or an application of a wireless device in communication with the wireless earpieces.”  

Claim 10:  Goldstein teaches “A wireless earpiece (i.e. an earpiece [Goldstein 001]), comprising: 
a frame for fitting in an ear of a user (i.e. the housing… can conform or bend as the earpiece traverses the orifice and EAC of the user [Goldstein 0132]); 
a logic engine controlling functionality of the wireless earpiece (i.e. semantic engine can be part of the processor 4 or part of the analysis module 7D that can be performed locally at the device [Goldstein 0086]); 
a memory operatively connected to the logic engine for storing user preferences associated with the user (i.e. the processor 4 is coupled (either directly or wirelessly via module 6B) to memory [Goldstein 0073]); 
(i.e. health and environmental sensors can also be run automatically and independently of the person wearing the apparatus [Goldstein 0213]) about the user (i.e. health [Goldstein 0213]) and an environment of the user (i.e. environmental [Goldstein 0213]) based on the user preferences (i.e. sensors and analysis can correlate other parameters to confirm that user fits a predetermined or historical profile within a predetermined threshold [Goldstein 0077]);… 
a transceiver operatively connected to the logic engine for communicating with at least a wireless device (i.e. applications between a phone and a monitoring earpiece would likely use Bluetooth [Goldstein 0065]); 
wherein the logic engine initiates a virtual assistant executed by the logic engine based on the user preferences (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0077] is compared to a profile; thus based on user preferences), 
determines whether to provide automatic assistance to the user based on the data and information collected by the plurality of sensors utilizing the virtual assistant (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0077] is based on a profile; thus based on user preferences), 
if the automatic assistance is to be provided then generates the automatic assistance through the virtual assistant utilizing the data and the information (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]), and
communicates the automatic assistance to the user through the virtual assistant of the wireless earpiece (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]).”
Goldstein teaches user preferences and automatic assistance.  Goldstein is silent regarding “wherein the user preferences are received through an interactive audio menu played by a speaker of the wireless earpiece with user input detected by the plurality of sensors;
wherein the interactive audio menu is configured to audibly present a plurality of user preferences.”
Knox teaches “wherein the user preferences are received through an interactive audio menu played by a speaker of the wireless earpiece with user input detected by the plurality of sensors (i.e. audio menu may include instructions for the user to interact with user interface 136, such as "press 1 on your cell phone for a first hearing aid profile", "press 2 on your cell phone for a second hearing aid profile", and so on… interactive voice response instructions may be used to receive voice responses from the user. In such an embodiment, the instructions may instruct the user to "press or say . . .” [Knox 0043, 0048] note: a profile corresponds to user preferences); 
wherein the interactive audio menu is configured to audibly present a plurality of user preferences (i.e. audio menu may include instructions for the user to interact with user interface 136, such as "press 1 on your cell phone for a first hearing aid profile", "press 2 on your cell phone for a second hearing aid profile", and so on… interactive voice response instructions may be used to receive voice responses from the user. In such an embodiment, the instructions may instruct the user to "press or say . . .” [Knox 0043, 0048] note: a profile corresponds to user preferences).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldstein to include the feature of having the ability to interact with an audio menu and receive custom messages as disclosed by Knox.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the update time can be reduced because the user can initiate the update as desired, reducing processing time and reducing processing-related power consumption, thereby extending the battery life of the hearing aid [Knox 0015].”
Goldstein and Knox are silent regarding “wherein the plurality of sensors are configured to determine the wireless earpiece is being worn by the user of the wireless earpiece.”
Vogel teaches “wherein the plurality of sensors are configured to determine the wireless earpiece is being worn by the user of the wireless earpiece (i.e. Detection of misfit and/or misalignment of a wearable sensor device can be performed by collecting alignment sensor data, such as accelerometer data, proximity data, pressure data, or temperature data. The alignment sensor data can be used to detect whether the wearable device is currently in use (e.g. in the ear) [Vogel 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein and Knox to include the feature of having the ability to detect if the earpiece is being worn as disclosed by Vogel.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the technology is for determining whether a wearable sensor device is worn by a user and is placed or positioned correctly so as to receive and collect 
Goldstein, Knox, and Vogel are silent regarding “if the automatic assistance is not to be provided then if the user preferences provide for passively anticipating potential needs of the user using predictive logic to determine most common requests then generating anticipated assistance for the user in advance of being independently requested by the user and conveying the anticipated assistance to the user if requested by the user.”
Horvitz teaches “determines whether to provide automatic assistance to the user (i.e. A users changes the threshold for offering autonomous assistance using a threshold controller. The threshold controller, for example, may be in the form of a sliding threshold control… allowing the users to change the threshold depending on a value they find in receiving help versus the distraction it causes [Horvitz Col 30, lines 22-29])…,
if the automatic assistance is to be provided then generates the automatic assistance through the virtual assistant (i.e. automated assistance reasoning to determine when a user might want help, and comes forward autonomously, depending on the computed importance of coming forward and the level at which a user sets a threshold [Horvitz Col 6, lines 27-31])…,
communicates the automatic assistance to the user through the virtual assistant (i.e. an intelligent user assistance facility and method for use of probabilistic and logical reasoning to make decisions about the best way to provide assistance… monitors user interaction… to sense that the user may need assistance [Horvitz Col 6, lines 1-13]… includes automated assistance reasoning to determine when a user might want help, and comes forward autonomously [Horvitz Col 6, lines 27-31])…,

(i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user, e.g. by clicking on a graphical icon associated with the intelligent assistance facility [Horvitz Col 30, lines 57-61] note: Horvitz teaches thresholds for automatic assistance.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest) then if the user preferences (i.e. allowing the users to change the threshold [Horvitz Col 30, lines 22-29]) provide for passively anticipating potential needs of the user (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]… If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz 134, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the needs of the user are passively being anticipated in the background before the user requests assistance) using predictive logic to determine most common requests (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]) then generating anticipated assistance for the user (i.e. If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz Col 30, lines 40-42, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the generated assistance is anticipated) in advance of being independently requested by the user (i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61] note: Horvitz teaches generating help topics before comparing to an automatic assistance threshold, above.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest.  Thus the list of help topics are being generated before being requested by the user) and conveying the anticipated assistance to the user if requested by the user (i.e. offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein, Knox, and Vogel to include the feature of having the ability to provide assistance based on user preferences and to determine whether to provide assistance as disclosed by Horvitz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “have a system proactively determine their needs and perform or offer to perform operations, such as launching applications that will soon be needed, exiting applications, and prefetching files or information from distant servers to make such files or information available more efficiently when they are ultimately requested [Horvitz Col 1, lines 29-35].”
	
Claim 14:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 10, above.  Knox teaches “wherein the automatic assistance (i.e. provide an audio label (either through a speaker of the computing device or through the hearing aid) to notify the user audibly of the change [Knox 0014]) is a custom message specified by the user preferences (i.e. once the customized hearing aid profile is created and a title is assigned by the user, the user can generate an audio label either by recording an audio label (such as a spoken description) or by using the text to audio converter [Knox 0026]).”  
One would have been motivated to combine Goldstein, Knox, Vogel, and Horvitz, before the effective filing date of the invention because it provides the benefit where “the update time can be reduced because the user can initiate the update as desired, reducing processing time and reducing processing-related power consumption, thereby extending the battery life of the hearing aid [Knox 0015].”

Claim 15:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 10, above.  Goldstein teaches “wherein the data and the information are utilized to determine an action being performed by the user (i.e. the head is moved, a motion sensor detects the displaced motion from the origin [Goldstein 199]) for providing the automatic assistance according to the user preferences (i.e. head position monitoring may serve as a feedback mechanism for exercise and athletic training where head positioning with respect to the body is important [Goldstein 0199]).”  

Claim 16:  Goldstein teaches “Wireless earpieces (i.e. FIG. 10A illustrates a left earpiece and FIG. 10B illustrates a comparable right earpiece [Goldstein 0218, Fig. 10A-10B]) comprising: 
a processor for executing a set of instructions (i.e. the processor 4 is coupled (either directly or wirelessly via module 6B) to memory [Goldstein 0073]); and 
a plurality of sensors (i.e. health and environmental sensors can also be run automatically and independently of the person wearing the apparatus [Goldstein 0213]) operatively connected to the logic engine for measuring data and information about the user (i.e. health [Goldstein 0213]) and an environment of the user (i.e. environmental [Goldstein 0213]) based on the user (i.e. sensors and analysis can correlate other parameters to confirm that user fits a predetermined or historical profile within a predetermined threshold [Goldstein 0077]);…
a memory operatively connected to the processor for storing the set of instructions (i.e. the processor 4 is coupled (either directly or wirelessly via module 6B) to memory [Goldstein 0073]), wherein the set of instructions are executed to:…
initiate a virtual assistant executed by the processor based on the user preferences (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0077] is compared to a profile; thus based on user preferences); 
automatically capture data and information about a user (i.e. health [Goldstein 0213]) and an environment (i.e. environmental [Goldstein 0213])  of the user utilizing the plurality of sensors of the wireless earpieces (i.e. health and environmental sensors can also be run automatically and independently of the person wearing the apparatus [Goldstein 0213]) based on the user preferences (i.e. sensors and analysis can correlate other parameters to confirm that user fits a predetermined or historical profile within a predetermined threshold [Goldstein 0077]); 
retrieve the data and information about the user (i.e. physiological sensor can be configured to detect and/or measure… heart rate… auscultatory information [Goldstein 0089]) and the environment from the at least one sensor of the plurality of sensors utilizing the virtual assistant of the wireless earpieces (i.e. environmental sensor is configured to detect and/or measure… sound energy [Goldstein 0090]… when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]); 
(i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093] note: sound above a certain level is a threshold, which from [Goldstein 0077] is based on a profile; thus based on user preferences); 
if the automatic assistance is to be provided, generate the automatic assistance through the virtual assistant of the wireless earpieces utilizing the data and the information (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]), and
communicate the automatic assistance to the user through the virtual assistant of the wireless earpieces (i.e. when a person is exposed to sound above a certain level that may be potentially damaging, the person is notified by the apparatus to move away from the noise source [Goldstein 0093]);”
Goldstein teaches user preferences and automatic assistance.  Goldstein is silent regarding “receive user preferences through tactile input, gestures, and interactive audio associated with an interactive audio menu of the wireless earpieces wherein the wireless earpieces are configured to audibly present the user a plurality of preferences using a speaker of the wireless earpieces;”
Knox teaches “receive user preferences through tactile input (i.e. a numeric or text entry [Knox 0049]), gestures (i.e. a touch-screen selection [Knox 0049]), and interactive audio (i.e. an audible response [Knox 0049]) associated with an interactive audio menu of the wireless earpieces wherein the wireless earpieces are configured to audibly present the user a plurality (i.e. audio menu may include instructions for the user to interact with user interface 136, such as "press 1 on your cell phone for a first hearing aid profile", "press 2 on your cell phone for a second hearing aid profile", and so on… interactive voice response instructions may be used to receive voice responses from the user. In such an embodiment, the instructions may instruct the user to "press or say . . .” [Knox 0043, 0048] note: a profile corresponds to user preferences);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldstein to include the feature of having the ability to interact with an audio menu and receive custom messages as disclosed by Knox.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the update time can be reduced because the user can initiate the update as desired, reducing processing time and reducing processing-related power consumption, thereby extending the battery life of the hearing aid [Knox 0015].”
Goldstein and Knox are silent regarding “wherein the plurality of sensors are configured to determine the wireless earpiece is being worn by the user of the wireless earpiece.”
Vogel teaches “wherein the plurality of sensors are configured to determine the wireless earpiece is being worn by the user of the wireless earpiece (i.e. Detection of misfit and/or misalignment of a wearable sensor device can be performed by collecting alignment sensor data, such as accelerometer data, proximity data, pressure data, or temperature data. The alignment sensor data can be used to detect whether the wearable device is currently in use (e.g. in the ear) [Vogel 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein and Knox to include the feature of having the ability to detect if the earpiece is being worn as disclosed by Vogel.  

Goldstein, Knox, and Vogel are silent regarding “if the automatic assistance is not to be provided then if the user preferences provide for passively anticipating potential needs of the user using predictive logic to determine most common requests then generating anticipated assistance for the user in advance of being independently requested by the user and conveying the anticipated assistance to the user if requested by the user.”
Horvitz teaches “determine whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant (i.e. A users changes the threshold for offering autonomous assistance using a threshold controller. The threshold controller, for example, may be in the form of a sliding threshold control… allowing the users to change the threshold depending on a value they find in receiving help versus the distraction it causes [Horvitz Col 30, lines 22-29])…,
if the automatic assistance is to be provided, generate the automatic assistance through the virtual assistant (i.e. automated assistance reasoning to determine when a user might want help, and comes forward autonomously, depending on the computed importance of coming forward and the level at which a user sets a threshold [Horvitz Col 6, lines 27-31])…,
communicate the automatic assistance to the user through the virtual assistant (i.e. an intelligent user assistance facility and method for use of probabilistic and logical reasoning to make decisions about the best way to provide assistance… monitors user interaction… to sense that the user may need assistance [Horvitz Col 6, lines 1-13]… includes automated assistance reasoning to determine when a user might want help, and comes forward autonomously [Horvitz Col 6, lines 27-31])…;
if the automatic assistance is not to be provided (i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user, e.g. by clicking on a graphical icon associated with the intelligent assistance facility [Horvitz Col 30, lines 57-61] note: Horvitz teaches thresholds for automatic assistance.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest) then if the user preferences (i.e. allowing the users to change the threshold [Horvitz Col 30, lines 22-29]) provide for passively anticipating potential needs of the user (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]… If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz 134, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the needs of the user are passively being anticipated in the background before the user requests assistance) using predictive logic to determine most common requests (i.e. Intelligent User Assistance Facility includes a software program 72 that has been instrumented to monitor actions or events initiated by a user… Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need [Horvitz Col 10, line 62 - Col 11 line 4]) then generating anticipated assistance for the user (i.e. If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics [Horvitz Col 30, lines 40-42, Fig. 33] note: fig. 33 generates a list of probable help topics in step 290, before being compared to an automatic assistance threshold in step 292.  Thus the generated assistance is anticipated) in advance of being independently requested by the user (i.e. alternate embodiments may be used such as only offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61] note: Horvitz teaches generating help topics before comparing to an automatic assistance threshold, above.  In a case where assistance is only provided when requested, the threshold, or user preference is set at its highest.  Thus the list of help topics are being generated before being requested by the user) and conveying the anticipated assistance to the user if requested by the user (i.e. offering autonomous assistance when directly requested by the user [Horvitz Col 30, lines 57-61]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein, Knox, and Vogel to include the feature of having the ability to provide assistance based on user preferences and to determine whether to provide assistance as disclosed by Horvitz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “have a system proactively determine their needs and perform or offer to perform operations, such as launching applications that will soon be needed, exiting applications, and prefetching files or information from distant servers to make such files or information available more efficiently when they are ultimately requested [Horvitz Col 1, lines 29-35].”

Claim 18:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 16, above.  Goldstein teaches “wherein the user preferences are received through the wireless earpieces (i.e. a wearable monitoring device may be configured such that user preferences can be "downloaded" wirelessly [Goldstein 0215]) or an application of a wireless device in communication with the wireless earpieces.”

Claims 3-4, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, in view of Knox, in view of Vogel, in view of Horvitz, in further view of Razoumov et al., Patent Application Publication number US 20110137141 A1 (hereinafter “Razoumov”).
Claim 3:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 1, above.  Goldstein, Vogel, Knox, and Horvitz are silent regarding “further comprising: indicating to the user through one or more speakers of the wireless earpiece that the automatic assistance is available.”
Razoumov teaches “further comprising: indicating to the user through one or more speakers of the wireless earpiece (i.e. alert is transmitted to the user via a speaker [Razoumov 0034]) that the automatic assistance is available (i.e. alert can further include a suggestion for the user to perform a specific action to send the vital statistics back to normal [Razoumov 0034]).”  
One would have been motivated to combine Goldstein, Vogel, Knox, Horvitz, and Razoumov before the effective filing date of the invention because it provides the benefit where “what is needed is a streamlined portable non-intrusive device that enables measurement and communication of vital statistics across a network and provides real-time feedback to the user of the device [Razoumov 0008].”

Claim 4:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 1, above.  Goldstein, Vogel, Knox, and Horvitz are silent regarding “wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the data and the information.”
(i.e. if a vital statistic exceeds a maximum or minimum threshold, an alert is generated. The alert may be directed towards the user [Razoumov 0036]).”  
One would have been motivated to combine Goldstein, Vogel, Knox, Horvitz, and Razoumov, before the effective filing date of the invention because it provides the benefit where “what is needed is a streamlined portable non-intrusive device that enables measurement and communication of vital statistics across a network and provides real-time feedback to the user of the device [Razoumov 0008].”

Claim 12:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 10, above.  Goldstein, Vogel, Knox, and Horvitz are silent regarding “wherein the logic engine further indicates to the user through one or more speakers of the wireless earpiece that the automatic assistance is available.”
Razoumov teaches “wherein the logic engine further indicates to the user through one or more speakers of the wireless earpiece (i.e. alert is transmitted to the user via a speaker [Razoumov 0034]) that the automatic assistance is available (i.e. alert can further include a suggestion for the user to perform a specific action to send the vital statistics back to normal [Razoumov 0034]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein, Vogel, Knox, and Horvitz to include the feature of having the ability to determine whether or not to provide assistance as disclosed by Razoumov.  


Claim 13:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 10, above.  Goldstein, Vogel, Knox, and Horvitz is silent regarding “wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the data and the information.”
Razoumov teaches “wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the data and the information (i.e. if a vital statistic exceeds a maximum or minimum threshold, an alert is generated. The alert may be directed towards the user [Razoumov 0036]).”  
One would have been motivated to combine Goldstein, Vogel, Knox, Horvitz, and Razoumov, before the effective filing date of the invention because it provides the benefit where “what is needed is a streamlined portable non-intrusive device that enables measurement and communication of vital statistics across a network and provides real-time feedback to the user of the device [Razoumov 0008].”

Claim 19:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 16, above.  Goldstein, Vogel, Knox, and Horvitz are silent regarding “wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the data and the information.”
(i.e. if a vital statistic exceeds a maximum or minimum threshold, an alert is generated. The alert may be directed towards the user [Razoumov 0036]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldstein, Vogel, Knox, and Horvitz to include the feature of having the ability to determine whether or not to provide assistance as disclosed by Razoumov.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “what is needed is a streamlined portable non-intrusive device that enables measurement and communication of vital statistics across a network and provides real-time feedback to the user of the device [Razoumov 0008].”

Claim 20:  Goldstein, Vogel, Knox, and Horvitz teach all the limitations of claim 16, above.  
Goldstein, Vogel, Knox, and Horvitz are silent regarding “wherein the processor indicates to the user through one or more speakers or tactile generators of the wireless earpieces that the automatic assistance is available.”
Razoumov teaches “wherein the processor indicates to the user through one or more speakers (i.e. alert is transmitted to the user via a speaker [Razoumov 0034]) or tactile generators of the wireless earpieces that the automatic assistance is available (i.e. alert can further include a suggestion for the user to perform a specific action to send the vital statistics back to normal [Razoumov 0034]).”  
One would have been motivated to combine Goldstein, Vogel, Knox, Horvitz, and Razoumov, before the effective filing date of the invention because it provides the benefit where “what is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to smart earpieces, virtual assistants, and their UI's.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171